ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-191, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that MARC Z. PALFY of FREEHOLD, who was admitted to the bar of this State in 1999, and who has been temporarily suspended from the practice of law since October 26, 2012, should be suspended from the practice of law for a period of three months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that the term of suspension should be served consecutive to respondent’s reinstatement from his temporary suspensions;
And the Court having determined that the three-month term of suspension should be effective immediately;
And good cause appearing;
It is ORDERED that MARC Z. PALFY is suspended from the practice of law for a period of three months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent shall remain suspended from the practice of law pending his compliance with the District IX Fee Arbitration Committee determinations in District Docket Nos. IX-2011-0075F, IX-2012-0009F, IX-2012-0012F, IX-2012-0035F, IX-2012-0074F, and payment of sanctions to the Disciplinary Oversight Committee pursuant to the Orders of the Court filed September 27, 2012 (D-7-12; 071647) (D-8-12; 071648) (D-9-12; *209071649), June 26, 2013 (M-1390-12; 072735) (D-142-12; 072822), and November 20, 2014 (D-159-13; 074817); and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.